Citation Nr: 0335939	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for dysthymia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  He was awarded the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

As an initial matter, the Board notes that service connection 
for PTSD was previously denied by the RO in an October 1995 
rating action.  Although it appears that the RO has treated 
the appellant's more recent claim as reopened, the Board must 
initially assess whether new and material evidence has been 
submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine whether there 
is new and material evidence to reopen the claim regardless 
of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issue will be addressed as a claim to 
reopen.


REMAND

Due Process

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 1001.  VA stated that, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
Further, in this regard, it is noted that the veteran's 
request to reopen the claim for service connection for PTSD 
was received after August 29, 2001.  As such, these 
regulations are applicable to the appellant's new and 
material claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided in a 
January 2003 VA letter, a full year is allowed to respond to 
a VCAA notice.  

Further, subsequent to issuance of the most recent statement 
of the case, in October 2002, the veteran submitted written 
arguments and a statement of a fellow servicemate, which was 
received by the RO in 2003.  However, neither the written 
argument nor the servicemate's statement have been considered 
by the RO nor has RO consideration of this evidence been 
waived by either the veteran or his service representative, 
Veterans of Foreign Wars.  As such, this matter must be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c) 
(2003).

Evidentiary Development

At the outset, the Board notes that despite reference to the 
service medical records in rating decisions, dated in October 
1995 and May 2002, they are not contained in the claims file.  
In this regard, the VA must make reasonable efforts to 
associate all of the veteran's service medical records with 
the claims folder or to confirm that the records are 
unavailable.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
Jolly v. Derwinski, 1 Vet. App. 37 (1990).

In a January 2003 statement to the RO, the veteran indicated 
that he had sought treatment for the disabilities at issue 
from a private physician, James Hall, M.D.  While medical 
reports from the aforementioned physician, dated in October 
1986 and February 1987, have been received and associated 
with the claims file, recent records are absent.  Recent 
reports of the veteran's treatment from James Hall, M.D. for 
psychiatric impairment might be relevant to the claims and 
should also be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In addition, in a January 2003 statement to the RO, the 
veteran indicated that he had continued to receive medical 
treatment for the disabilities at issue on appeal from the VA 
Medical Center (VAMC) in Saginaw, Michigan.  While treatment 
reports from that facility, dating from March 1994 to 
November 1995, are of record, more recent records are absent.  
In that regard, it is noted that VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and must be considered when deciding 
a claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

With respect to the veteran's claim for service connection 
for dysthmia, a March 2002 VA PTSD examination report 
reflects that the examiner found the appellant's dysthmia to 
have been at least as likely as not related to his military 
experience.  However, a review of the report does not reflect 
that the VA examiner had the claims file for review prior to 
rendering his opinion, and he or she did not provide any 
rationale for his or her opinion.  The Court has held that 
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Finally, a review of the evidence of record reflects that the 
veteran has been awarded Social Security Administration 
disability benefits through the State of Michigan Disability 
Determination Service.  The medical reports relied upon when 
rendering that decision are not of record.  Such records 
could be relevant to the veteran's claims and should be 
secured upon remand to the RO.  VA has a duty to assist in 
gathering social security records when put on notice that the 
veteran is receiving social security benefits".  Clarkson v. 
Brown, 4 Vet. App. 565, 567-68 (1993); see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 
3rd 1334 (Fed Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should make reasonable efforts 
to secure all of the veteran's service 
medical records.  If these records can 
not be obtained, documentation of this 
fact must be contained in the claims 
file.  The RO should also attempt to 
verify the veteran's alleged in-service 
stressors through official channels if 
the RO finds that the evidence does not 
support a finding that the veteran 
engaged in combat activity with the enemy 
or the alleged stressors are not related 
to such combat activity.  

3.  The RO should obtain from the State 
of Michigan Disability Determination 
Service, P.O. Box 1200, Traverse City, 
Michigan 49685, the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The RO should take all appropriate 
action to obtain copies of all treatment 
and evaluation records of the veteran 
from the VAMC in Saginaw, Michigan, 
dating from 1998 to the present for 
psychiatric impairment.  All evidence 
obtained should be associated with the 
veteran's claims file.  If these records 
cannot be obtained, the RO should 
document why the records could not be 
secured.

5.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who have treated him for 
psychiatric impairment since service, to 
specifically include all treatment 
reports, dating from 1998, from J.H., 
M.D., Gratiot Family Practice, P.C., 160 
Warwick Drive, Alma, Michigan 48801.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

6.  After completion of the above, the RO 
should return the claims file to the VA 
examiner who performed the VA PTSD 
examination in May 2002, if he or she is 
available.  If the May 2002 VA PTSD 
examiner is not available, the RO should 
make the necessary arrangements to have 
the claims file reviewed by another VA 
psychiatrist.  In any event, the RO 
should also provide the veteran with the 
option of being reexamined for his 
psychiatric impairment by either the May 
2002 VA examiner or another VA 
psychiatrist.  Thereafter, the RO should 
schedule the appropriate VA examination, 
as requested by the appellant.  

If the claims file is returned to the VA 
examiner who performed the May 2002 VA 
examination, he or she must review the 
claims file prior to providing the 
requested information.  The report must 
reflect that such an examination was 
made.  After a review of the claims file, 
the May 2002 VA examiner must provide a 
complete rationale for his/her opinion 
that the veteran's dysthmia is at least 
as likely as not related to the 
appellant's military service.  The 
examiner must rule in or out a diagnosis 
of PTSD, to include identification of 
whether a military stressor deemed 
verified by the RO served as the basis 
for such diagnosis.

If the claims file is reviewed by another 
VA psychiatrist or if the veteran has 
requested to be reexamined by a VA 
psychiatrist other than the May 2002 VA 
examiner, that examiner must also review 
the claims file.  The examination report 
must reflect that such a review was made.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not that the veteran's dysthmia is 
related to his active military service.  
The examiner must rule in or out a 
diagnosis of PTSD, to include 
identification of whether a military 
stressor deemed verified by the RO served 
as the basis for such diagnosis.

7.  If the RO determines that new and 
material evidence has been presented to 
reopen the veteran's claim for service 
connection for PTSD, any additional 
development indicated should be 
completed, to determine whether or not 
the appellant currently has a diagnosis 
of PTSD which is etiologically related to 
military service.  

8.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims in light of all applicable 
evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond within the 
applicable time before the claims file is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




